Citation Nr: 1207623	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  09-24 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated 50 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.  He received the Army Commendation Medal with "V" Device and the Combat Infantryman Badge.

These matters come before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  In that decision, the RO denied entitlement to service connection for a low back disability and denied entitlement to an increased rating in excess of 50 percent for PTSD.  

In November 2009, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  The Veteran testified before the undersigned at a December 2011 videoconference hearing at the RO.  Transcripts of the hearings have been associated with his claims folder.

During the December 2011 hearing, the Veteran raised the issue of whether new and material evidence has been received to reopen a claim for service connection for a liver disability.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, thinking, and mood without total occupational and social impairment.

2.  The Veteran is service-connected for the following disabilities:  prostate cancer status post prostatectomy, rated 40 percent disabling (except for a period when a total rating was in effect); tinnitus, rated 10 percent disabling; hearing loss, rated noncompensable; and erectile dysfunction, rated noncompensable.  He is also service-connected for PTSD and the Board is granting an increased, 70 percent, rating for that disability.  His combined disability rating is now 80 percent.

3.  The Veteran's service-connected disabilities preclude substantially gainful employment for which his education and occupational experience would otherwise qualify him.


CONCLUSIONS OF LAW

1.  The criteria for an increased, 70 percent, rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2011).

2.  The criteria for a TDIU due to a service-connected disability have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

As the Board is granting the claim for a TDIU, the claim is substantiated and there are no further VCAA duties as to that issue.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

As for the claim for an increased rating for PTSD, under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in July 2008, the RO notified the Veteran of the evidence needed to substantiate his claim for an increased rating for PTSD.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the July 2008 letter complied with this requirement.  

The Veteran has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim, in the July 2008 letter.  

The Court held in Vazquez-Flores v. Peake that 38 U.S.C.A § 5103(a) requires, at a minimum, that the Secretary notify the Veteran that, to substantiate an increased rating claim, the Veteran must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Court further held that if the diagnostic code under which the Veteran is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the Veteran's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant.  

Additionally, the Veteran must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  Id.

Furthermore, the Court directed that as with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation -- e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) vacated the Court's decision in Vazquez-Flores v. Peake insofar as it required VA, in increased ratings claims, to provide notice of alternative diagnostic codes or potential daily life evidence.  Vazquez-Flores, 580 F.3d at 1280-81.  The Federal Circuit held that 38 U.S.C.A. § 5103(a) notice need not be Veteran specific, and that while impairment in activities of daily life may indicate impairment in earning capacity, the statutory scheme does not require such evidence for proper adjudication of a claim.  Id.

Nevertheless, the July 2008 letter notified the Veteran that VA would consider evidence of the impact of his disability upon daily life.

The July 2008 letter told the Veteran that evidence of worsening could substantiate the increased rating claim.  He was notified in the July 2008 letter that medical or lay evidence could be submitted to substantiate his increased rating claim and was provided with specific examples.  The letter stated that the Veteran could submit letters from individuals who could describe the manner in which his disability had worsened.  

The July 2008 letter explained that disability ratings are determined by applying VA's rating schedule under which the RO would assign a rating from 0 to 100 percent, and that it would consider evidence of the nature of the symptoms of the condition, their severity and duration, and their impact upon employment.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2011) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  However, effective August 23, 2011, VA amended its regulations governing hearings.  See 76 Fed. Reg. 52572 (Aug. 23, 2011). Specifically, the final rule clarifies that the hearing provisions in 38 C.F.R. § 3.103, which were cited by the Court in Bryant, only apply to hearings before the AOJ and do not apply to hearings before the Board.  Rather, Board hearings are governed by the hearing provisions in 38 C.F.R. Part 20, subpart H (2011).  Thus, the duties imposed by Bryant are not applicable to Board hearings.  

At the Veteran's November 2009 DRO hearing, the DRO identified the issues on appeal, including entitlement to an increased rating for PTSD.  The Veteran provided testimony as to the symptoms of his service-connected PTSD, the impact of the disability on daily life and employment, and the treatment received for the disability.  He thereby demonstrated actual knowledge of the ability to submit additional relevant evidence.  His statements reflected that there were no outstanding relevant treatment records pertaining to the PTSD issue.  Furthermore, the AOJ obtained additional evidence (i.e. a VA examination) suggested by the hearing testimony.  The duties imposed by Bryant were thereby met.

VA obtained the Veteran's service treatment records and all of the identified post-service VA treatment records.  The Veteran has not reported and the evidence does not otherwise reflect any relevant post-service private medical treatment pertaining to his service-connected PTSD.  In addition, he was afforded VA examinations for PTSD.  




Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).

When evaluating the level of disability from a mental disorder, VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The schedular criteria for rating psychiatric disabilities incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. §§ 4.125, 4.130.

PTSD is rated under 38 C.F.R. § 4.130, DC 9411, according to the General Rating Formula for Mental Disorders. 

Under the General Rating Formula, a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances ( including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific 
rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The Board has considered the Global Assessment of Functioning (GAF) scores assigned during the appeal period.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51-60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Id.

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  

In a November 2008 statement, the Veteran's wife reported that the Veteran had become very moody and that he would become depressed and not talk for 2 to 3 days at a time.  Their marriage had become very stressful.

A January 2009 VA examination report reveals that the Veteran's demeanor was dysphoric and that he was bearded, casually dressed, and in worn and soiled clothing.  He was tearful at times during the examination, especially when discussing his combat experiences, and there were no indications of malingering or symptom exaggeration.

The Veteran reported that he had attended two group psychotherapy meetings in 2005, but that he found the meetings to be upsetting, stopped attending, and had not received any other psychiatric treatment.  He had been married to his wife for 41 years and described their relationship as "terrible" in that they essentially lived independently of each other in the same household, had minimal contact, frequently argued, and had not engaged in sexual activity for the previous 6 months.  They only remained married because neither of them would have anywhere else to go if they divorced.

As for employment, the Veteran had last worked in 2002 at a printing plant, at which time the plant closed and he retired after 34 years of employment.  At the time of the examination he worked part time (1 day per week) with one co-worker restoring a collection of antique cars for an estate.  He engaged in such work on his own schedule and enjoyed the work.  In addition, he plowed snow from the parking lot of a business when necessary.

With regard to social activities, the Veteran reported that he enjoyed vintage cars as a hobby and that he attended an annual car show in Missouri with his wife and friends.  He also occasionally shopped for antiques throughout the year with the same group of people and attended reunions of his Army Company every other year.  Such reunions were distressing because they elicited memories which disturbed his sleep.  He had occasional contact with 5 other veterans who had served in his Army company in Vietnam and they occasionally met for breakfast.

He reported symptoms of depression, including poor sleep, irregular eating habits, periods of crying, and feelings of helplessness and hopelessness.  He also experienced suicidal ideation, irritability, a hyperstartle response, hypervigilance, combat related nightmares every other night, distressing memories and thoughts about combat experiences on a daily basis, and occasional flashbacks.  There were no suicide attempts, he did not use any alcohol or drugs, his responses to questions were coherent and goal directed, and there were no visual or auditory hallucinations or delusions.  The Veteran's PTSD symptoms reportedly worsened after he stopped working.

The clinical psychologist who conducted the examination concluded that the Veteran experienced symptoms of PTSD and depression which were significantly intertwined and not diagnostically separable.  He experienced chronic pain which contributed to some of his symptoms (especially increased sleep disturbance) and his retired status and relative inactivity led to increased rumination regarding his combat experiences.  Overall, his psychiatric symptoms resulted in deficiencies in mood and family relations and contributed to dysphoric thinking, fatalistic, critical, or cynical judgment, and disengagement from and distrust of others.  He managed to maintain some work involvement, but at his own pace and at a rate that would not ordinarily be sufficient for competitive employment.  However, he reported that others were pleased with his vehicle restoration work.

The Veteran was diagnosed as having chronic PTSD and depressive disorder not otherwise specified (NOS) secondary to PTSD.  A GAF score of 48 was assigned, indicative of serious impairment.

VA treatment records dated in July 2009 show that the Veteran reported sadness, anxiety, irritability, sleep difficulties, recurrent nightmares, worsening suicidal ideation, reduced appetite, low energy and motivation, feelings of helplessness and reduced hope, recurrent and intrusive thoughts of his Vietnam service, occasional flashbacks, hyperarousal, and a hyperstartle response.  There was no homicidal ideation and no signs or symptoms of psychosis, bipolar disorder, or any other anxiety disorders, including panic attacks.

The Veteran had been married for 41 years and described the relationship with his wife as "off and on" and "rocky" because they experienced periods where they would argue and not speak, but they nonetheless supported each other.  He again reported that he had last worked in 2002 at a printing plant, and had retired after 34 years because the plant closed.  He subsequently worked part time (1 day a week) with one co-worker restoring antique cars for an estate.  He was not working at the time of the July 2009 psychiatric evaluations and spent his time performing chores at home.  He continued to enjoy vintage cars as a hobby, attend a car show in Missouri each year with his wife and friends, occasionally shop for antiques with his wife and friends throughout the year, and attend reunions of his Army Company every other year.

Examinations revealed that the Veteran was appropriately dressed, alert, and attentive, but had reduced eye contact.  His affect was restricted, his mood was anxious and dysphoric, and he experienced chronic passive suicidal ideation without a plan.  However, speech was normal, language was intact, there were no perceptual disturbances, thought process and association were normal and coherent, insight and judgment were good, and memory was intact.  The Veteran was not considered a high risk patient.  Diagnoses of adjustment disorder with anxiety, chronic PTSD, and dysthymic disorder were provided and GAF scores of 45-50 were assigned, indicative of serious impairment.

During the November 2009 DRO hearing, the Veteran reported that he experienced nightmares, sleep difficulties, suicidal ideation, impaired memory, daily anxiety attacks, and social isolation.  He experienced marital difficulties due to his short temper.  He talked with a friend on the phone approximately once a week and continued to meet with fellow veterans approximately once a month for breakfast, during which times they discussed their military experiences.  His retirement in 2002 was due to the fact that his employer closed its Iowa location and asked him to relocate to Pennsylvania.  Although he felt that he was able to work, he believed that he would not be hired due to his PTSD.

An April 2010 VA psychiatric treatment note reflects that examination revealed that the Veteran was alert, attentive, and fully oriented.  He was easily irritable and disgruntled and had fair insight and an average fund of knowledge.  However, speech was normal, language was intact, there were no perceptual disturbances, thought process and association was normal and coherent, there was no unusual thought content or suicidal or violent ideation, judgment was good, and memory was intact.  The Veteran was diagnosed as having chronic PTSD and a GAF score of 60 was assigned, indicative of moderate impairment.

An April 2010 VA examination report indicates that the Veteran reported that he had a high school education.  He again reported that he was last employed in 2002 as a pressman and color analyst at a printing plant, that he retired when the plant closed, and that he had not attempted full time employment since that time. However, he completed some "jobs on the side" for extra money, such as snow removal.  He reported depression and a history of suicidal ideation, but denied any anxiety or suicide plan or attempts.

Examination revealed that the Veteran was cooperative, in no acute distress, spoke clearly, provided appropriate responses, had good eye contact, and interacted appropriately.  He became tearful during the examination when he discussed a personal matter concerning his daughter, the loss of a physical sexual relationship with his wife, and the recent deaths/illnesses of family members.

A February 2011 VA examination report indicates that the Veteran was mildly guarded and maintained poor eye contact throughout the examination, but that he responded to all questions asked and that there were no indications of malingering or symptom exaggeration.  He continued to live with his wife of 43 years, but they argued most of the time, attempted to live separate lives in the same household, and had not engaged in any sexual relationship for over a year.  They had both threatened divorce, but neither followed through on such a threat.

The Veteran was socially isolated most of the time and stayed by himself in a room in the house or in the garage working on small engine repair.  He occasionally called a friend on the phone during the week and continued to meet fellow veterans for breakfast each month attend a reunion of the Black Knight Company every two years.  Subsequent to his retirement in 2002, he worked with one co-worker (up to 4 hours a day, 3 days a week) restoring antique cars, at which job he got paid by the hour and was able to choose his own schedule.  He had visited the Henry Ford Museum and a car show in Michigan with the owner of the antique cars.

Examination revealed that the Veteran was appropriately groomed and casually dressed.  He often fidgeted in his chair during the examination, maintained poor eye contact, and appeared anxious and guarded.  He had experienced at least 2 significant panic attacks over the previous 6 months and felt that such attacks were related to his daughter's divorce from an unfaithful and abusive husband.  He reported that he was moody and irritable and that he experienced sleep difficulties, nightmares, daily crying spells, daily suicidal ideation, feelings of hopelessness, and frequent ruminations and intrusions of PTSD-related thoughts.
The Veteran was alert and fully oriented, his speech was spontaneous, coherent, and goal directed, and he denied having experienced any obsessions, compulsions, or delusions.  He reported impaired concentration and memory, difficulty with trusting others, feelings of suspiciousness, occasional auditory hallucinations, and daily irritability and outbursts of anger.  However, he had exhibited adequate impulse control.  He reported that he was able to independently complete all activities of daily living.

The Veteran continued to experience the full spectrum of PTSD symptoms and reported that his sleep and mood had worsened due to the fact that he was unemployed and did not have enough activities to keep his mind distracted.  He re-experienced stressors through daily intrusive thoughts, nightmares, and memories, reported various triggers of his PTSD symptoms, was socially disengaged and emotionally numb, and felt a foreshortening of his future.  He attempted to socially isolate, experienced difficulty in places where there were crowds of people, and experienced sleep difficulties, outbursts of anger, impaired concentration, a hyperstartle response, and hypervigilance.

The psychiatrist who conducted the February 2011 VA examination opined that the Veteran presented with symptoms supportive of ongoing PTSD and depression and that the depression was linked to his PTSD.  It was likely that his pain impacted his sleep, limited his functional capacity, and aggravated his PTSD and depression.  He had some insight into his increased PTSD symptoms being partly a response to his decreased activity since his retirement in 2002 and the increased opportunity to ruminate.  

Symptoms of PTSD were found to result in both occupational and social impairment, and would be expected to result in reduced reliability and productivity if he were to be employed full time.  He reported that he functioned adequately in the job that he performed at the time of the examination, but he was only working with one co-worker, had no supervisory pressure, and was able to choose the hours and days of his work assignments.  

The Veteran was diagnosed as having chronic PTSD and depressive disorder NOS (secondary to PTSD) and a GAF score of 45 was assigned, indicative of serious impairment.

A September 2011 VA examination report reveals that the Veteran reported sleep difficulties, increased memory impairment, impaired concentration and attention, difficulty with executive functions, anxiety, and depression.  He again reported that he had a high school education, that he had not worked full time since 2002, and that he only worked restoring antique cars and performing odd jobs.  He denied any issues that would result in unemployability, but occasional back pain and memory problems would make it difficult to perform his old job at a printing plant.  He was married and lived with his wife.

Examination revealed that the Veteran was cooperative, in no acute distress, spoke clearly, provided appropriate responses, had good eye contact, and interacted appropriately with the examiner.  Memory was intact, judgment was normal, social interaction was routinely appropriate, and the Veteran was fully oriented.  However, his affect was flat.  

The physician who conducted the September 2011 VA examination opined that there was no evidence of unemployability.  He elaborated that there was no objective evidence of unemployability based on examination of the Veteran and he denied any work limiting conditions.

A second September 2011 VA examination report indicates that the Veteran reported that he still lived with his wife of 43 years and that they continued to argue.  He spent most of his time at home, but continued to work on cars with a friend and performed some snow removal since his retirement in 2002.  He only performed such work approximately 1 to 2 days each month and it did not provide significant income.

The Veteran had not received any psychiatric treatment since the February 2011 VA examination and he reported that most of his PTSD symptoms had remained the same since that examination.  However, his level of anger and impatience had increased over the years.  He experienced recurring and distressing recollections and dreams of traumatic events in service, avoided thoughts, feelings, and conversations associated with such events, and avoided activities, places, and people that aroused recollections of such events.  Also, he experienced feelings of detachment or estrangement from others, irritability or outbursts of anger, a depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, suicidal ideation, crying spells, easy fatigueability, and social isolation.  Such symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.

The Veteran was diagnosed as having PTSD with depressive symptoms and a GAF score of 45 was assigned, indicative of serious impairment.  Overall, the disability resulted in occupational and social impairment with reduced reliability and productivity.

The psychologist who conducted the examination opined that it was not likely ("less likely than not") that the Veteran's psychiatric disability, alone, would make it impossible for the average person to secure and maintain substantially gainful employment.  However, he reasoned that the Veteran would likely have poor tolerance for frustration and that such tolerance would be exceeded at times on a job, especially if there was overly close supervision.  Also, a workplace with a good deal of noise and movement behind him would likely present problems due to his hyperstartle response.

During the December 2011 Board hearing, the Veteran reported that he experienced impaired sleep, irritability, outbursts of anger, panic attacks, and nightmares, but that he did not receive any formal treatment for such symptoms. He spent most of his time alone working on old cars and cutting firewood.  However, he was able to attend family functions, was married, continued to meet with fellow veterans for breakfast on a monthly basis, talked with such friends on the telephone about his problems, and spent time with a friend driving around in old cars.

During his full time employment with the printing company he had experienced conflicts with co-workers and worked a shift that allowed him to remain somewhat socially isolated.  He retired from that position when the company closed and was unable to find additional employment.  He was unemployed at the time of the hearing and felt that his PTSD played a part in his unemployment to the extent that he did not want to be around people due to the disability.  Although he worked on old cars as a hobby, he did not receive any compensation for such work and felt that he would be unable to engage in employment.

In a November 2011 statement, a fellow serviceman reported that he periodically met with the Veteran and that the Veteran experienced irritability, anger, anxiety attacks, nightmares, and flashbacks.

The evidence reflects that the Veteran exhibits deficiencies in most of the areas needed for a 70 percent rating for PTSD.  He has not engaged in any significant, full time employment since 2002 and has reported that he would be unable to engage in employment due to difficulty interacting with others.  While he was employed full time, he experienced conflicts with co-workers and had to work shifts that allowed him to work alone.  He and his wife have consistently reported marital problems due to his irritability and anger and he generally remains alone and isolated at home.  Also, he has experienced such symptoms as social isolation, anxiety, depression, impaired memory and concentration, difficulty sleeping, nightmares, flashbacks, intrusive thoughts about his service in Vietnam, suicidal ideation, hypervigilance, a hyperstartle response, and panic attacks.  These findings are indicative of deficiencies in the areas of work, family relations, thinking, and mood 

Although the Veteran has been diagnosed as having psychiatric disabilities other than PTSD, including depression NOS, adjustment disorder, and dysthymic disorder, the portion of the Veteran's impairment that is due to PTSD has not been distinguished from that portion which is due to other psychiatric disabilities.  Further, several medical professionals have opined that depression is secondary to the PTSD.  

Where the symptoms of a service-connected disability cannot be distinguished from non-service connected manifestations, all the manifestations will be considered part of the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996)).

Accordingly, the Board will attribute all of the Veteran's psychiatric symptoms to PTSD for the purposes of assessing the severity of that disability.  Id. 

Although the VA examiners who conducted the February and September 2011 VA examinations described the Veteran's psychiatric disability in the precise terms that are used in the criteria for a 50 percent rating, the Veteran was not engaged in any significant employment during these periods, he experienced significant marital difficulties, and he was generally socially isolated.  Furthermore, the examiners' summaries are not consistent with the assigned GAF scores of 45 which are indicative of serious impairment.  

The evidence supports the grant of a 70 percent rating for the entire appeal period.

Despite the fact that the GAF scores assigned throughout the appeal period indicate that the Veteran experiences serious impairment in social and occupational functioning due to PTSD, that the majority of the scores reflect an inability to work, and that the Veteran has not been engaged in any substantial employment since 2002, the record does not show that PTSD causes total social and occupational impairment.

The Veteran has been able to maintain a relationship with his wife, albeit a troubled one, maintains relationships with fellow veterans with whom he meets and talks on a regular basis, attends military reunions every other year, performed various jobs (such as snow plowing) when his full time employment ended, and most recently works on antique cars with a co-worker.  Also, he has not reported and the evidence does not otherwise reflect that he missed any time from work due to PTSD when he was employed full time and he has consistently reported that he retired in 2002 because of the closure of the plant at which he had worked.  

Furthermore, the Veteran does not demonstrate gross impairment in thought processes or communication or grossly inappropriate behavior, does not experience persistent delusions, is able to perform activities of daily living and provide self-care, and is fully oriented.  Although hallucinations, suicidal ideation, and memory problems have been reported, hallucinations are not reported to be persistent, the Veteran has not been found to be in persistent danger of hurting himself or others, and he has not experienced memory loss for names of close relatives, own occupation, or name.  

In sum, the Veteran experiences impairment in most of the areas of work, school, family relations, judgment, thinking, and mood; but total social and occupational impairment has not been demonstrated.  Accordingly, the Board finds that an increased 70 percent rating for PTSD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.130, DC 9411.

Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

During the December 2011 hearing, the Veteran reported that he was unemployed and that he would be unable to maintain gainful employment due to his PTSD.  Such evidence raises the question of entitlement to an extraschedular rating.  The symptoms of the Veteran's disability are occasional auditory hallucinations, decreased appetite, low energy, anxiety, depression, flashbacks, feelings of helplessness and hopelessness, impaired sleep, irritability, tearfulness, marriage troubles, reduced eye contact, impaired affect, dysphoria, intrusive thoughts, suicidal ideation, a hyperstartle response, hypervigilance, nightmares, impaired memory and concentration, panic attacks, impaired insight, and social isolation.  These symptoms are contemplated by the rating criteria.  The unemployability resulting from PTSD is being compensated by the grant of a TDIU.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

TDIU

The Court has held that entitlement to a TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability. Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

A TDIU is provided where the combined schedular evaluation for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. 
§ 4.16(a).  A TDIU is considered a lesser benefit than the 100 percent rating, and the grant of a 100 percent rating renders moot the issue of entitlement to a TDIU for the period when the 100 percent rating is in effect.  VAOPGCPREC 6-99; 64 Fed. Reg. 52,375 (1999).

As the Veteran was in receipt of a 100 rating for his service-connected prostate cancer from June 24, 2009 to January 31, 2011, the question of entitlement to a TDIU during this period is not at issue.

With regard to the remainder of the appeal period, the evidence reflects that the Veteran retired from full time employment at a printing company in 2002.  At the time of the December 2011 hearing he was not engaged in any paid employment and he reported that he would not be able to return to work due to his service-connected PTSD.  Given the evidence of a current psychiatric disability, the Veteran's claim for the highest rating possible, and the evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice.

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non service-connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service-connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a).

The Veteran has been granted service connection for the following disabilities: prostate cancer status post prostatectomy, rated 40 percent disabling (except for a period when a total rating was in effect); tinnitus, rated 10 percent disabling; hearing loss, rated noncompensable; erectile dysfunction, rated noncompensable; and PTSD, now rated 70 percent disabling.  His combined disability rating is now 80 percent.

Therefore, as the Veteran has at least one disability that is rated 40 percent or more and as the combined rating for his service-connected disabilities is 80 percent, he meets the schedular requirements for a TDIU.  38 C.F.R. § 4.16(a).

The remaining question is whether the Veteran's service-connected disabilities preclude gainful employment for which his education and occupational experience would otherwise qualify him.

Medical records dated from July 1970 to September 2011, a November 2008 "Veteran's Application for Increased Compensation Based on Unemployability" form (VA Form 21-8940), and the Veteran's testimony during the November 2009 and December 2011 hearings reflect that the Veteran has a high school education and that prior to service he worked at a printing company.  In the years since service, he worked in various positions (including as an assistant pressman and quality analyst) at a printing plant, during which time he experienced conflicts with co-workers and worked a shift that allowed him to work alone.  

The Veteran retired in 2002 when the printing plant closed and he subsequently performed occasional small repair jobs, snow plowing, and grass cutting for pay.  Such employment was not full time and did not provide significant compensation.  At the time of the December 2011 hearing, he was not engaged in any paid employment and reported that he would not be able to return to normal employment due to his PTSD symptoms.

The examiner who conducted the January 2009 VA examination noted that while the Veteran managed to maintain some work involvement, such work was at his own pace and at a rate that would not ordinarily be sufficient for competitive employment.  

The examiner who conducted the September 2011 VA examination opined that there was no evidence of unemployability.  He reasoned that there was no objective evidence of unemployability based on examination of the Veteran and he denied any work limiting conditions.

The examiner who conducted the second September 2011 VA examination opined that it was not likely ("less likely than not") that the Veteran's psychiatric disability, alone, would make it impossible for the average person to secure and maintain substantially gainful employment.  However, he reasoned that the Veteran would likely have poor tolerance for frustration and that such tolerance would be exceeded at times on a job, especially if there was overly close supervision.  Also, a workplace with a good deal of noise and movement behind him would likely present problems due to his hyperstartle response.

An unappealed rating decision dated in October 2011 reflects that entitlement to a TDIU was denied.

The initial September 2011 opinion is of little probative weight because it is not accompanied by any specific explanation or reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).
  
Also, although the examiner explained that the Veteran denied any work limiting conditions, the Veteran has reported that he had experienced conflicts with co-workers when he was employed full time and that he worked a shift that allowed him to be alone.  He has most recently reported that he would be unable to return to normal work because he is unable to be around others due to PTSD.  

A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

The second September 2011 opinion is also of little probative weight because the conclusion that it was not likely that the Veteran's psychiatric disability, alone, would make it impossible to secure and maintain substantially gainful employment appears to be contradicted by the rationale that was provided in that it was explained that the Veteran's tolerance for frustration would likely be exceeded at a job and that he would have difficulty working at jobs with close supervision and exposure to noise and movement behind him.

Overall, the evidence indicates that the Veteran retired from full time employment in 2002, he has not engaged in full time employment since that time, any employment since 2002 appears to be marginal, at best, he has most recent reported that he is not receiving any compensation, and he has reported that he would be unable to return to full time employment due to his PTSD. Furthermore, the majority of the GAF scores assigned throughout the appeal period reflect an inability to work.  

In light of this evidence and resolving reasonable doubt in favor of the Veteran, the Board concludes that his service-connected disabilities prevent him from securing and following substantially gainful employment consistent with his education and occupational experience.  Entitlement to a TDIU is, therefore, granted.


ORDER

Entitlement to an increased 70 percent rating for PTSD is granted.

Entitlement to a TDIU is granted; except for the period from June 24, 2009 to January 31, 2011, when a total schedular rating was in effect.


REMAND

A January 2011 VA examination report reveals that the Veteran has been diagnosed as having a chronic lumbar strain.  Thus, a current low back disability has been demonstrated.

Service treatment records reflect that the Veteran reported a history of occasional back pain on a March 1968 report of medical history for purposes of entrance into service.  His March 1968 entrance examination was normal other than for endocrine system problems.

Furthermore, the Veteran has reported on several occasions that he injured his back due to an explosion in service while stationed in Vietnam.  At that time, the vehicle in which was riding hit a land mine, causing it to explode.  He has reported back problems ever since that time, however there is some evidence to the contrary.

In addition to the in-service back injury, there is also evidence of post-service back injuries.  A December 2005 VA primary care treatment note indicates that the Veteran injured his back when he was helping a friend move.  He was diagnosed as having a back strain.  Also, during the December 2011 hearing he reported that he injured his back at work when he slipped on oil and fell on concrete.

The physician who conducted the January 2011 VA examination opined that the Veteran's current low back disability was not likely ("not as least as likely") caused by or aggravated by service.  He reasoned that the Veteran reported some back pain prior to service on the March 1968 report of medical history.  While he experienced a back injury in service which exacerbated or temporarily made his back condition worse, there was no evidence that he had an advancement or permanent aggravation of his back problems as a result of such injury and his April 1970 separation examination was normal.

Medical records reflected that he did not experience chronic low back pain until June 2009 and there was only one episode of a post-service low back injury noted in December 2005.  X-rays revealed degenerative changes that were consistent with aging and were not atypical for a 62 year old male with a history of having participated in physically demanding labor.

The January 2011 opinion is inadequate because it was partially based on a lack of medical evidence of back problems for many years after service and did not reflect consideration of the Veteran's reports of back problems in the years ever since service.  See Dalton, 21 Vet. App. 23.  

Also, the opinion and its accompanying rationale allude to a conclusion that the Veteran's low back disability pre-existed service.  However, his March 1968 entrance examination reveals that there were no back abnormalities at the time he entered service and he is presumed sound.  38 U.S.C.A. § 1111 (West 2002).

Thus, a remand is necessary to obtain a new medical opinion as to whether the Veteran's current low back disability was incurred or aggravated in service.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

During the December 2011 hearing, the Veteran reported that he received treatment for back problems following service from Meredith/Donnelley Publishing Company, Dr. Evans, and Mercy/Methodist Hospital.  There is no evidence that any efforts have yet been taken to obtain all available treatment records from these treatment providers.

VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2). Thus, a remand is also necessary to attempt to obtain any relevant records from the above listed treatment providers.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete authorizations to obtain all records of his treatment for a low back disability from Meredith/Donnelley Publishing Company, Dr. Evans, and Mercy/Methodist Hospital. 
If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

All efforts to obtain these treatment records should be documented in the claims file.  If any records are unavailable, the Veteran should be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claim and he should be advised to submit any records in his possession.  All such notification must be documented in the claims file.

2.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine whether his current low back disability was incurred or aggravated in service.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether any of the Veteran's current low back disabilities (any low back disability diagnosed since June 2008) clearly and unmistakably pre-existed service and, if so, whether the disability was clearly and unmistakably not aggravated (underwent no permanent increase in disability) by active service beyond the normal progression of the disease.

If any current low back disability (any low back disability diagnosed since June 2008) did not clearly and unmistakably pre-exist service, and was clearly and unmistakably not aggravated in service, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the low back disability had its onset in service or in the year immediately following service, is related to the Veteran's in-service back injury, or is otherwise the result of a disease or injury in service.

The examiner is advised that the term "clear and unmistakable evidence" means that which cannot be misunderstood or misinterpreted and is undebatable.  

In formulating the above requested opinions, the examiner should specifically acknowledge and discuss the significance, if any, of the Veteran's in-service back injury, his post-service back injuries, and his reports of back problems ever since service.  

The examiner should presume that the Veteran's reports of a back injury and back problems in service are accurate.

The examiner must provide reasons for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The absence of evidence of treatment for back problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3.  The AOJ should review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


